480 F.2d 921
83 L.R.R.M. (BNA) 3068, 71 Lab.Cas.  P 13,844
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.National Labor Relations Board, PetitionerKendall Company, Oakland Plant, Respondent.
No. 72-2016.
United States Court of Appeals, Fourth Circuit.
July 19, 1973.

Before WINTER, FIELD and WIDENER, Circuit Judges.

PER CURIAM

1
The Board petitions for enforcement of its order requiring the Company to cease and desist from violating Secs. 8(a)(5) and (1) and, affirmatively, to permit the union to make job studies at the Company's Oakland plant relevant and necessary to the processing of grievances.  The violations of the Act were found to have occurred when the Company declined to permit the studies which were the subject of the affirmative relief aspect of the order.


2
The job studies sought to be made by the union were relevant and necessary to the processing of the grievances which flowed from the Company's decision to increase employee work loads and decrease the number of employees.  The Company has failed to persuade us of any reason of substance why it would be burdensome, disruptive or unreasonable for the Company to permit the studies to be made.  The concurrence of probable relevance and reasonable necessity, on the one hand, and the absence of proof of countervailing valid objection, on the other, require enforcement.  See General Electric Co. v. NLRB, 414 F.2d 918 (4 Cir.1969) cert. den. 396 U.S. 1005 (1970).


3
Enforcement granted.